DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on May 26, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3 - 6, and 8 - 10 are allowed.

Applicant has amended independent claims 1 and 6 in response to the office action mailed on February 24, 2021.  The claim amendments and arguments found on pages 4-8 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

	The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the protective housing further comprises a protective circuit which comprises a comparator, a relay J and a triode T, wherein a negative input end of the comparator is grounded, an output end of the comparator is connected with a base electrode of the triode T, a collector electrode of the triode Tis connected with a U+ interface of a USB interface of the display device, an emitter electrode of the triode T is connected with one end of a coil JO of the relay J, the other end of the coil JO is grounded.”
Claim(s) 3 – 5 are allowed by dependence on claim 1.

With regard to claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the protective housing further comprises a protective circuit which comprises a comparator, a relay J and a triode T, wherein a negative input end of the comparator is grounded, an output end of the comparator is connected with a base electrode of the triode T, a collector electrode of the triode Tis connected with a U+ interface of a USB interface of the display device, an emitter electrode of the triode T is connected with one end of a coil JO of the relay J, the other end of the coil JO is grounded.”
Claim(s) 8 – 10 are allowed by dependence on claim 6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836